DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Status
This action is in response to applicant’s filing on 11/13/2018. Claims 1-14 are pending and considered below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the program is software per se. (See Step 1, “2019 Revised Patent Subject Matter Eligibility Guidance”, which is available on the USPTO Website).



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-5 and 11-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nagura Michinaga (JP 2004-249836, hereinafter Nagura Michinaga).
Regarding claim 1, Nagura Michinaga discloses:
a control unit (paragraph [0015] and FIG. 1, display system-1, central control unit-2, center display control unit-3, meter display control unit-4, projection control unit-5, operation unit-6, in-vehicle control unit-7, meter display control unit-8, and meter display-9);
that detects presence or absence of an abnormality of a first monitor (paragraph [0042] and FIG. 6, each of the display control units determines whether or not there is an abnormality in the display operation state of the display item by the built-in self-diagnosis function-S2);
that displays a first image captured by a first camera among a plurality of cameras that capture an image of a predetermined region including a rear side of a vehicle (paragraphs [0018] and [0027]; and FIG. 2, center display-8, and electronic mirror display-14); and
switches, when detecting the abnormality of the first monitor, from a first mode in which the first image is displayed on the first monitor to a second mode in which the first image is displayed on a second monitor different from the first monitor (paragraphs [0042-0043] and [0063]; and FIG. 6, each of the display control units determines whether or not there is an abnormality in the display operation state of the display item by the built-in self-diagnosis function-S2, transmits an abnormality signal to the 
Regarding claim 2, Nagura Michinaga further discloses:
wherein the control unit further generates monitor abnormality alert information informing the abnormality of the first monitor (paragraphs [0044-0045]).
Regarding claim 4, Nagura Michinaga further discloses:
wherein the control unit (paragraph [0015] and FIG. 1, central control unit-2, and operation unit-6); and
switches from the first mode to the second mode on a basis of an input operation by a user (paragraphs [0047] and [0063]).
Regarding claim 5, Nagura Michinaga further discloses:
a plurality of cameras that capture an image of a predetermined region including a rear side of a vehicle (paragraphs [0018] and [0027]);
a plurality of monitors that display images captured by the plurality of cameras (paragraphs [0018] and [0027]; and FIG. 2, center display-8, and electronic mirror display-14);
a control unit (paragraph [0015] and FIG. 1, display system-1, central control unit-2, center display control unit-3, meter display control unit-4, projection control unit-5, operation unit-6, in-vehicle control unit-7, meter display control unit-8, and meter display-9);
that detects presence or absence of an abnormality of a first monitor (paragraph [0042] and FIG. 6, each of the display control units determines whether or not there is an abnormality in the display operation state of the display item by the built-in self-diagnosis function-S2);
that displays a first image captured by a first camera among the plurality of cameras (paragraphs [0018] and [0027]; and FIG. 2, center display-8, and electronic mirror display-14); and

Regarding claim 11, Nagura Michinaga further discloses:
a user input unit that causes the control unit to switch from the first mode to the second mode on a basis of an input operation by a user (paragraph [0020] and FIG. 1, operation unit-6).
Regarding claim 12, Nagura Michinaga further discloses:
wherein the second monitor (paragraphs [0042-0043] and [0063]); and
is any of a room mirror substitute monitor, a side mirror substitute monitor, a navigation monitor, a center console monitor, and a meter panel (paragraphs [0016-0018] and FIG. 2, center display-8, display for meter-9, instrument panel-10, projection unit-13, and electronic mirror display-14).
Regarding claim 13, Nagura Michinaga further discloses:
detecting presence or absence of an abnormality of a first monitor (paragraph [0042] and FIG. 6, each of the display control units determines whether or not there is an abnormality in the display operation state of the display item by the built-in self-diagnosis function-S2);
that displays a first image captured by a first camera among a plurality of cameras that capture an image of a predetermined region including a rear side of a vehicle (paragraphs [0018] and [0027]; and FIG. 2, center display-8, and electronic mirror display-14); and
switching, when detecting the abnormality of the first monitor, from a first mode in which the first image is displayed on the first monitor to a second mode in which the first image is displayed on a 
Regarding claim 14, Nagura Michinaga further discloses:
A program that causes an in-vehicle information processing device to perform: (paragraph [0015] and FIG. 1, display system-1, central control unit-2, center display control unit-3, meter display control unit-4, projection control unit-5, operation unit-6, in-vehicle control unit-7, meter display control unit-8, and meter display-9);
a step of detecting presence or absence of an abnormality of a first monitor (paragraph [0042] and FIG. 6, each of the display control units determines whether or not there is an abnormality in the display operation state of the display item by the built-in self-diagnosis function-S2);
that displays a first image captured by a first camera among a plurality of cameras that capture an image of a predetermined region including a rear side of a vehicle (paragraphs [0018] and [0027]; and FIG. 2, center display-8, and electronic mirror display-14); and
a step of switching, when detecting the abnormality of the first monitor, from a first mode in which the first image is displayed on the first monitor to a second mode in which the first image is displayed on a second monitor different from the first monitor (paragraphs [0042-0043] and [0063]; and FIG. 6, each of the display control units determines whether or not there is an abnormality in the display operation state of the display item by the built-in self-diagnosis function-S2, transmits an abnormality signal to the general control unit-S4, and reads out a display item to be displayed on a projection part of a windshield-S5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Nagura Michinaga, as applied to claim 1 above, and further in view of Hattori (US-2010/0208074-A1, hereinafter Hattori).
Regarding claim 3, Nagura Michinaga does not disclose generating an alert based on an abnormality of a camera that captures an image of a rear side of a vehicle. However, Hattori discloses an outside view monitor system, including the following features:
wherein the control unit (paragraphs [0023-0028] and FIG. 1, left side camera-1a, right side camera-1b, center camera-1c, left side display-8a, right side display-8b, center display-8c, and controller-9); 
further generates camera abnormality alert information on a basis of an abnormality of the first camera (paragraphs [0061-0069]); and
the camera abnormality alert information informing the abnormality of the first camera on the first monitor in the first mode and informing the abnormality of the first camera on the second monitor in the second mode (paragraphs [0076-0084] and FIG. 10, failure occur? - 110, and report failure-120).
Hattori teaches that a camera failure warning message may be provided on a left side, right side and/or center display (paragraphs [0080-0083]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the camera abnormality warning of Hattori into the vehicle display control system of Nagura Michinaga. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Nagura Michinaga, as applied to claim 5 above, and further in view of Franz (US-2006/0034487-A1, hereinafter Franz).
Regarding claim 6, Nagura Michinaga does not disclose switching an image input/output system of a camera when detecting an abnormality of a camera input/output system. However, Franz discloses a device for adjusting a vehicle image sensor system, including the following features:
wherein the first camera has (paragraph [0010]);
first and second input/output systems that capture the image of the predetermined region including the rear side of the vehicle (paragraphs [0011-0012] and FIG. 1, first image sensor-10, second image sensor-20, and signal lines-12,22); and
a camera control unit including an input/output abnormality detection section that detects an abnormality of the first input/output system and a camera output switching section that switches image input/output systems of the first camera from the first input/output system to the second input/output system (paragraphs [0013-0015] and [0022-0023]; and FIG. 1, processing unit-30, error detection modules-32,34, signal lines-33,35, and image sensor switching module-36).
Franz teaches that, when there is an error in the first image sensor of a vehicle camera, image information of a second image sensor within the same vehicle camera should be transmitted via a signal line by an image sensor switching module (paragraph [0015]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the camera with redundant sensors of Franz into the vehicle display control system of Nagura .

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Nagura Michinaga, as applied to claim 5 above, and further in view of Kim et al. (US-2018/0103185-A1, hereinafter Kim).
Regarding claim 7, Nagura Michinaga further discloses:
wherein the control unit generates monitor abnormality alert information (paragraphs [0044-0045]);
the monitor abnormality alert information informing the abnormality of the first monitor on the second monitor in the second mode (paragraphs [0042-0043] and [0063]; and FIG. 6, each of the display control units determines whether or not there is an abnormality in the display operation state of the display item by the built-in self-diagnosis function-S2, transmits an abnormality signal to the general control unit-S4, and reads out a display item to be displayed on a projection part of a windshield-S5); and
the plurality of monitors display the monitor abnormality alert information as a symbol mark (paragraphs [0044-0045]; FIG. 7, icon-D; and FIG. 8, icon-D).
Nagura Michinaga does not disclose generating an alert based on an abnormality of a camera that captures an image of a rear side of a vehicle. However, Kim discloses a vehicle photographing apparatus, including the following features:
the control unit generates camera abnormality alert information (paragraphs [0094-0104]; FIG. 1, photographing apparatus-100, image obtaining unit-110, controller-130, and display unit-150; and FIG. 8, malfunction notification signal-10, and display unit-150);

the plurality of monitors display the camera abnormality alert information as a symbol mark (paragraphs [0094-0104]; FIG. 11, display unit-150; and FIG. 12, display unit-150).
Kim teaches that image data illustrating the difference between first and second image data from first and second cameras should be displayed for a driver when a controller detects a camera malfunction (paragraphs [0094-0104]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the camera abnormality alert of Kim into the vehicle display control system of Nagura Michinaga. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of keeping the driver aware of issues with the camera monitor system whether the issues are due to problems with the camera or the display unit. A person of ordinary skill would understand that it is critical for a driver to be alerted to issues with either the camera or the display of a camera monitor system.
Regarding claim 8, Nagura Michinaga further discloses:
wherein the plurality of monitors include a first image capturing region in which a part of the vehicle is displayed and a second image capturing region in which an outside of the vehicle other than the part of the vehicle is displayed (paragraph [0053] and FIG. 10, icon-F); and
display the symbol mark in the second image capturing region (paragraph [0053] and FIG. 10, icon-F). FIG. 10 of Nagura Michinaga shows a meter display with a first section displaying part of the vehicle, and a second section displaying the route outside the vehicle. The icon is displayed in the first section in which part of the vehicle is displayed. It is obvious to try locating the icon in the section displaying the route outside the vehicle since this merely requires choosing from a finite number of 
Regarding claim 9, Nagura Michinaga further discloses:
wherein the symbol mark is a mark that does not include a text (paragraphs [0044-0045] and [0053]; FIG. 7, icon-D; FIG. 8, icon-D; and FIG. 10, icon-F).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Nagura Michinaga, as applied to claim 5 above, and further in view of Schofield et al. (US-2002/0003571-A1, hereinafter Schofield).
Regarding claim 10, Nagura Michinaga does not disclose a support member that supports a camera and a rotatable monitor. However, Schofield discloses a vehicle video mirror system, including the following features:
a support member that is provided to be freely attachable/detachable to/from a vehicle body, supports the first camera and the first monitor, and has a joint connected to the first monitor (paragraphs [0337] and [0349]; FIG. 45, video display assembly-4512, windshield mirror mounting button-4520, video screen housing-4530, video screen-4531, and video display support-4532; and FIG. 47, video display assembly-4612, housing-4630, and video screen-4631); and
wherein the first monitor is configured to be freely rotatable about at least an axis around the joint (paragraphs [0337] and [0349]; FIG. 45, video display assembly-4512, windshield mirror mounting button-4520, video screen housing-4530, video screen-4531, and video display support-4532; and FIG. 47, video display assembly-4612, housing-4630, and video screen-4631).
Schofield teaches that a vehicle video display assembly should include a camera and a video screen housing pivotally mounted to a video display support (paragraphs [0337] and [0349]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMARA L WEBER whose telephone number is (303)297-4249.  The examiner can normally be reached on 8:30-5:00 MTN.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 3134464821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TAMARA L. WEBER
Examiner
Art Unit 3667



/TAMARA L WEBER/               Examiner, Art Unit 3667